UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4954


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DEMETRE ALLEN BAXTER, a/k/a Me Dot, a/k/a Meet Dot,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Terry L. Wooten, Senior District Judge. (3:16-cr-00243-TLW-7)


Submitted: May 29, 2020                                           Decided: August 24, 2020


Before WILKINSON, KEENAN, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis H. Lang, CALLISON TIGHE & ROBINSON, LLC, Columbia, South Carolina, for
Appellant. Robert Frank Daley, Jr., Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Demetre Allen Baxter pled guilty, without a written plea agreement, to conspiracy

to distribute and possess with intent to distribute a quantity of cocaine, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(C), 846 (2018). After extensive consideration of several issues

that were resolved in Baxter’s favor, the district court established an advisory Sentencing

Guidelines range of 70 to 87 months and sentenced Baxter to 80 months’ imprisonment.

Baxter’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no non-frivolous grounds for appeal but questioning whether Baxter’s

within-Guidelines sentence is reasonable. Although notified of his right to file a pro se

supplemental brief, Baxter has not done so. The Government has declined to file a response

brief. We affirm.

       We review all federal “sentences—whether inside, just outside, or significantly

outside the Guidelines range—under a deferential abuse-of-discretion standard.” Gall v.

United States, 552 U.S. 38, 41 (2007). We “first ensure that the district court committed

no significant procedural error, such as failing to calculate (or improperly calculating) the

Guidelines range, . . . failing to consider the [18 U.S.C.] § 3553(a) [(2018)] factors, . . . or

failing to adequately explain the chosen sentence[.]” Id. at 51; see United States v.

Provance, 944 F.3d 213, 218 (4th Cir. 2019). If there is no significant procedural error,

we then assess the substantive reasonableness of the sentence. Gall, 552 U.S. at 51. “Any

sentence that is within or below a properly calculated Guidelines range is presumptively

reasonable.” United States v. White, 810 F.3d 212, 230 (4th Cir. 2016) (internal quotation

marks omitted).

                                               2
       Having carefully reviewed the record, we conclude that the district court properly

calculated the advisory Guidelines range, gave the parties the opportunity to argue for an

appropriate sentence, and sufficiently explained the chosen sentence. Thus, we discern no

procedural sentencing error in this case. We further conclude that Baxter has failed to rebut

the presumption of reasonableness that we afford his within-Guidelines-range sentence

and, thus, hold that the selected sentence is substantively reasonable. See id.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Baxter, in writing, of the right to petition the

Supreme Court of the United States for further review. If Baxter requests that a petition be

filed, but counsel believes that such a petition would be frivolous, then counsel may move

in this court for leave to withdraw from representation. Counsel’s motion must state that

a copy thereof was served on Baxter. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                  AFFIRMED




                                             3